Title: From David Humphreys to John Pray, 30 March 1783
From: Humphreys, David
To: Pray, John


                        
                            Sir
                            Head Quarters Newburgh March 30th 1783
                        
                        The News of Peace (tho not official) is nevertheless so positive and the certainty that Hostilities were to
                            cease in America on the 20th of this Month is so great, that the Commander in Chief has no hesitation in Ordering the
                            Wagons, Horses, Drivers & every thing captured to be given up & returned to the British Lines without
                            the least injury or delay. I am Sir Your Most Obedt Servt
                        
                            D. Humphrys
                            Aide de Camp
                        
                    